Citation Nr: 0930579	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial staged rating in excess of 50 
percent for posttraumatic stress disorder (PTSD), for the 
period from March 25, 2003.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from July 1969 until July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The December 2002 rating decision on appeal granted the 
Veteran service connection for PTSD, and assigned a 10 
percent initial rating, effective from July 11, 2002.  Later 
the same month, the Veteran submitted a notice of 
disagreement in response to the December 2002 rating action.  
By a rating decision dated later in December 2002, the RO 
assigned an increased the initial evaluation of 30 percent, 
effective from July 11, 2002.  A Statement of the Case (SOC) 
was issued in December 2002.  Then, in June 2003, the Veteran 
requested an increased evaluation.  By a rating decision 
dated in August 2003, the RO increased the evaluation for the 
disability at issue to 50 percent, effective from March 25, 
2003.  In June 2004, the Veteran requested another increased 
evaluation.  Rather than issuing a Supplemental SOC, the RO 
issued a rating decision in November 2004 that continued the 
50 percent evaluation.  The Veteran expressed continued 
disagreement with the assigned rating.  Another SOC was 
issued in January 2005, and a timely substantive appeal was 
received.  

Based on the foregoing procedural history, the Board finds 
that by asking for an increased evaluation and stating that 
his PTSD worsened in a June 2003 statement in support of his 
claim, the Veteran demonstrated his intent to continue the 
appeal process.  Resolving all doubt in the Veteran's favor, 
the Board views the March 2003 statement as a timely 
substantive appeal that perfected his appeal and construes 
the earliest, December 2002 rating decision, as being on 
appeal.  38 U.S.C.A. § 5107(b) (West 2002).  

The Veteran's claims for increased initial disability ratings 
for his PTSD, higher than 30 percent prior to March 25, 2003 
and in excess of 50 percent thereafter, came before the Board 
in October 2006.  At that time, the Board denied the 
Veteran's claims for increased disability ratings.  

The Veteran appealed the Board's October 2006 decision to the 
Court of Appeals for Veterans Claims (Court).  In a November 
2008 Memorandum Decision, the Court affirmed that part of the 
Board's October 2006 decision which denied an initial rating 
in excess of 30 percent for the Veteran's PTSD prior to March 
25, 2003, but vacated the Board's denial of an initial staged 
evaluation in excess of 50 percent for PTSD for the period 
from March 25, 2003, and remanded that claim to the Board.  

Unfortunately, in order to comply with the Court's Order, 
further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to an initial staged disability rating in excess 
of 50 percent for PTSD from March 25, 2003.  So, regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board notes that the Court, in its November 2008 
decision, found that the Board failed to provide an adequate 
statement of reasons and bases for its determination that VA 
had complied with the duty to assist the Veteran.  Of 
particular note, the Court pointed out that the Veteran, in 
his February 2005 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), stated that he had recently complained of worsening 
PTSD symptoms to his treating providers at the Pittsburgh VA 
Medical Center (VAMC).  The Board acknowledges that VA 
medical records from the VAMC in Pittsburgh, for the period 
from November 2003 through June 2004, were obtained by the 
RO, but that additional treatment records for the period 
subsequent to June 2004 have not been associated with his 
claims file.  These records may contain important medical 
evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Court found that the record was inadequate 
as to the current state of the Veteran's disability.  In this 
regard, the Court found that the Board failed to explain why 
the Veteran's most recent July 2004 VA examination was 
contemporaneous enough for purposes of evaluating the nature 
and severity of the Veteran's PTSD, given the Veteran's 
complaints that his PTSD symptomatology had worsened since 
that July 2004 VA examination.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see, too, Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  The Court 
concluded that the Veteran should be provided with a new VA 
medical examination in order to adequately determine the 
nature, severity and complete manifestations of his service-
connected PTSD since March 25, 2003, in an effort to 
determine if the current disability rating is correct.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected PTSD from March 25, 2003, more recent 
objective characterizations of the condition and its 
associated symptomatology, as well as a more recent Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, is required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  
Therefore, an additional VA examination would be useful in 
evaluating the appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the VAMC in 
Pittsburgh, Pennsylvania from June 2004 
through the present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  

2.  Schedule the Veteran for VA mental 
status examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the PTSD versus 
other conditions (whether mental and/or 
physical).  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale for all 
opinions provided.  

3.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an initial 
staged evaluation in excess of 50 percent 
for PTSD, for the period from March 25, 
2003, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the claim on 
appeal remains denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




